                                          Case 2:20-cv-00790-JAD-NJK Document 11
                                                                              13 Filed 06/03/20
                                                                                       06/04/20 Page 1 of 3



                                      1   Erik J. Foley
                                          Nevada Bar No. 14195
                                      2   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Pkwy, Suite 600
                                      3   Las Vegas, NV 89169-5996
                                          Tel: (702) 949-8200
                                      4   Email: efoley@lrrc.com
                                      5
                                          Attorneys for Defendant JE Dunn Construction
                                      6   Company
                                      7

                                      8                                 UNITED STATES DISTRICT COURT
                                                                             DISTRICT OF NEVADA
                                      9

                                     10   UNITED STATES OF AMERICA, for the use                  Case No.: 2:20-cv-00790-JAD-NJK
                                          and benefit of SUSTAINABLE MODULAR
                                     11   MANAGEMENT, INC., a Texas corporation,                 Compl. Filed: May 1, 2020
3993 Howard Hughes Pkwy, Suite 600




                                     12            Plaintiff,
                                                                                                 STIPULATION TO EXTEND
                                     13   vs.                                                    ALL DEFENDANTS’ TIME TO
Las Vegas, NV 89169-5996




                                                                                                 RESPOND TO COMPLAINT
                                     14   JE DUNN CONSTRUCTION
                                          COMPANY; FEDERAL INSURANCE                                     (FIRST REQUEST)
                                     15   COMPANY; HARTFORD FIRE
                                     16   INSURANCE COMPANY; TRAVELERS
                                          CASUALTY AND SURETY COMPANY
                                     17   OF AMERICA; DOE Individuals I-X and
                                          ROE Entities I-X, inclusive,
                                     18
                                                   Defendants.
                                     19

                                     20

                                     21            This Stipulation to Extend all Defendants’ Time to Respond to Complaint is made

                                     22   by and between Plaintiff United States of America, for the use and benefit of Sustainable

                                     23   Modular Management, Inc. (“Plaintiff”) and Defendant JE Dunn Construction Company

                                     24   (“JE Dunn”) through their respective counsel, in light of the following facts:

                                     25                                            RECITALS

                                     26            A.      Plaintiff filed the Complaint (“Complaint”) against JE Dunn on or about

                                     27   May 1, 2020.

                                     28            B.      JE Dunn was served with the Complaint on May 13, 2020.


                                          111404979.1
                                          Case 2:20-cv-00790-JAD-NJK Document 11
                                                                              13 Filed 06/03/20
                                                                                       06/04/20 Page 2 of 3



                                      1            C.      JE Dunn’s current deadline to respond to the Complaint is June 3, 2020.
                                      2            D.      Federal Insurance Company has not yet been served.
                                      3            E.      Hartford Fire Insurance Company was served with the Complaint on May
                                      4   13, 2020.
                                      5            F.      Hartford Fire Insurance Company current deadline to respond to the
                                      6   Complaint is June 3, 2020.
                                      7            G.      Travelers Casualty and Surety Company of America was served with the
                                      8   Complaint on May 13, 2020.
                                      9            H.      Travelers Casualty and Surety Company of America current deadline to
                                     10   respond to the Complaint is June 3, 2020.
                                     11            I.      The parties agreed that JE Dunn shall have until June 17, 2020, to respond
3993 Howard Hughes Pkwy, Suite 600




                                     12   to the Complaint in order to give JE Dunn time to investigate Plaintiff’s claims and
                                     13   prepare a proper response. Additionally, the remaining defendants have, or are expected
Las Vegas, NV 89169-5996




                                     14   to, tender defense of these claims to JE Dunn and counsel for JE Dunn expects to
                                     15   represent all Defendants. The parties agreed that the additional time will allow
                                     16   Defendants to finalize these arrangements so that individual answers may not be required.
                                     17            J.      Accordingly, the parties further agree that the deadline for all Defendants
                                     18   to respond to the Complaint will be June 17, 2020.
                                     19            K.      There is good cause to grant this stipulation because JE Dunn requires
                                     20   additional time to investigate Plaintiff’s claims, prepare a proper response on behalf of JE
                                     21   Dunn and the remaining Defendants.
                                     22            L.      This stipulation is filed in good faith and not intended to cause delay.
                                     23            M.      Pursuant to Local Rule IA 6-2, Plaintiff and JE Dunn respectfully request
                                     24   that the Court extend all Defendants’ time to respond to Plaintiff’s Complaint through
                                     25   June 17, 2020.
                                     26   ///
                                     27   ///
                                     28   ///

                                                                                             2
                                          111404979.1
                                          Case 2:20-cv-00790-JAD-NJK Document 11
                                                                              13 Filed 06/03/20
                                                                                       06/04/20 Page 3 of 3



                                      1                                        STIPULATION
                                      2            NOW, THEREFORE, Plaintiff and JE Dunn hereby stipulate and agree that JE
                                      3   Dunn and all Defendants have up to and including June 17, 2020, to file a response to
                                      4   Plaintiff’s Complaint.
                                      5            IT IS SO STIPULATED.
                                      6    DATED this 3rd day of June, 2020.              DATED this 3rd day of June, 2020.
                                      7    MORRIS LAW GROUP                               LEWIS ROCA ROTHGERBER
                                                                                          CHRISTIE LLP
                                      8
                                           By:    /s/ Rosa Solis-Rainey
                                      9    Steve Morris, Bar No. 1543                     By:     /s/ Erik J. Foley                .
                                           Rosa Solis-Rainey, Bar No. 7921                      Erik J. Foley
                                     10                                                         Nevada Bar No. 14195
                                           411 E. Bonneville Ave., Ste. 360
                                           Las Vegas, Nevada 89101                              3993 Howard Hughes Pkwy, Suite 600
                                     11                                                         Las Vegas, NV 89169
3993 Howard Hughes Pkwy, Suite 600




                                     12    HALLETT & PERRIN                                     Attorneys for Defendant
                                           Michael S. Alfred (pro hac vice pending)             JE Dunn Construction Company
                                     13    1445 Ross Ave, Suite 2400
Las Vegas, NV 89169-5996




                                           Dallas Texas 75202
                                     14
                                           Attorneys for Plaintiff
                                     15

                                     16                                           ORDER
                                     17                                               IT IS SO ORDERED.
                                     18

                                     19                                               United States Magistrate Judge
                                     20
                                                                                                 June 4, 2020
                                                                                      DATED
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                         3
                                          111404979.1
